Citation Nr: 0909746	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-11 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The  Veteran served on active duty from February 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a September 2006 rating decision 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in St. Louis, Missouri, which denied the 
Veteran's claims of service connection for cardiovascular 
disease and for an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  The RO also denied 
entitlement to a TDIU.

In an October 2008 decision, the Board granted service 
connection for cardiovascular disease and awarded a higher 
initial rating of 50 percent for the service-connected PTSD.  
The claim for TDIU was remanded by the Board to the Agency of 
Original Jurisdiction ("AOJ") for further development.  

In November 2008, the AOJ issued a rating decision which 
implemented the Board's grant of a 50 percent rating for 
PTSD, and the award of service connection for cardiovascular 
disease (to include coronary artery disease ("CAD"), 
hypertension and atrial fibrillation), with an initial 
evaluation of 10 percent.  In December 2008, the AOJ denied 
the Veteran's request for TDIU in a Supplemental Statement of 
the Case ("SSOC") and returned that issue to the Board.  

In February 2009, the Veteran, through his representative, 
submitted a statement expressing his disagreement with the 10 
percent disability rating assigned by the AOJ for his 
service-connected CAD and requested a higher rating.  (See 
Informal Hearing Presentation ("IHP"), February 2009.)  In 
light of this request, the Board has considered whether the 
Veteran's statement constitutes a valid Notice of 
Disagreement ("NOD").  However, VA regulations require that 
an NOD be filed with the AOJ that issued the decision being 
appealed.  38 C.F.R. § 20.300 (2008).  Here, because the 
representative's request was submitted to the Board instead 
of the AOJ, his request does not constitute an NOD, and as 
such, the Board does not have jurisdiction to consider the 
claim, or to remand the matter to the agency of original 
jurisdiction.  See 38 U.S.C.A. §§ 7105, 7108 (West 2002); see 
also Roy v. Brown, 5 Vet. App. 554 (1993).  Furthermore, as 
this document cannot constitute a valid NOD, there now 
remains no pending claim for an increased rating that would 
preclude consideration of the claim for TDIU.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran does not 
meet the percentage requirements for TDIU, as his service-
connected disabilities are currently rated at 50 percent, 20 
percent, 10 percent, and 0 percent; and he has a combined 
disability rating of 60 percent.

2.  The Veteran's service-connected disabilities are not of 
such severity as to preclude substantially gainful 
employment. 


CONCLUSION OF LAW

The criteria for TDIU have not been met, and the case does 
not warrant referral for consideration of individual 
unemployability on an extraschedular basis.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the  Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated July 
2005.  The RO informed the appellant that, in order to 
establish a claim for TDIU, he must show that his service-
connected disabilities are sufficient, without regard to 
other factors, to prevent him from performing the mental 
and/or physical tasks required to get or keep substantially 
gainful employment.  The Veteran was also advised of the 
division of responsibility between the appellant and VA for 
obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 
C.F.R. § 3.159(b).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for TDIU, any questions as to 
the appropriate effective date to be assigned is rendered 
moot, and no further notice is needed.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

        b.) Duty to Assist

The Board also concludes VA's duty to assist has been 
satisfied.  The claims file contains the Veteran's service 
treatment records, VA medical center ("VAMC") treatment 
records and private treatment records.  The Veteran has not 
referenced any outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

In this case, the Veteran was provided with VA examinations 
for PTSD in January 2005 and July 2006, a VA cardiac 
examination in November 2005 and a VA audiology examination 
in July 2006.  In conjunction with his aforementioned request 
for an increased rating for CAD, however, the Veteran has 
requested that he be granted a new VA cardiac examination.  
(See IHP, February 2009.)  However, there is no objective 
evidence indicating that there has been a material change in 
the severity of any of the Veteran's service-connected 
disabilities since he was last examined, and he has not 
alleged any such change.  See 38 C.F.R. § 3.327(a) (2008).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
Although the representative argued that the examination was 
insufficient to determine his level of disability, the Board 
notes that the representative did not explain why, but rather 
merely cited to the diagnostic codes for evaluation 
cardiovascular disabilities.  In this case, however, the 
primary matter under consideration is whether or not the 
Veteran's disabilities preclude substantially gainful 
employment.  For this purpose, the Board finds these 
examination reports, including that of his cardiac 
examination, to be thorough and consistent with 
contemporaneous medical records.  As such, the Board 
concludes that the current examination reports are adequate 
upon which to base a decision on the Veteran's TDIU claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service- 
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background, including his employment and educational history.  
38 C.F.R. §4.16(b) (2008).  The Board does not have the 
authority to assign an extraschedular total disability rating 
for compensation purposes based on individual unemployability 
in the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2008).

In this case, the Board notes that the Veteran has a 50 
percent rating for PTSD, effective May 17, 2006; a 20 percent 
rating for bilateral hearing loss, effective May 17, 2006; a 
10 percent rating for CAD, secondary to PTSD, effective June 
7, 2005; and a non-compensable (0 percent) rating for a scar, 
status post appendectomy.  As such, according to Table 1 of 
38 C.F.R. § 4.25, his combined rating is 60 percent.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2008).  
Therefore, the Veteran's service-connected disabilities do 
not meet the percentage rating standards for TDIU.  38 C.F.R. 
§ 4.16(a) (2008).  

As noted above, the Veteran's representative has requested an 
increased evaluation for his service-connected CAD.  (See 
IHP, February 2009.)  However, as previously discussed, 
because the Veteran's statement does not constitute a valid 
NOD, the Board lacks jurisdiction to consider this claim.  
See 38 C.F.R. § 20.300 (2008).  The Board notes, however, 
that even if it were permitted to adjudicate this claim, and 
did find an increase warranted that led to his combined 
rating satisfying the provisions of 38 C.F.R. § 4.16(a), the 
Board would still be required to make a determination 
concerning his employability for the purpose of satisfying 
the criteria for a TDIU, just as such a finding must also be 
made herein to determine whether or not the evidence warrants 
referral to the appropriate VA officials for consideration of 
entitlement to a TDIU on an extraschedular basis under the 
provisions of 38 C.F.R. § 4.16(b).  See Bowling, 15 Vet. App. 
at 16.  

In this regard, in his June 2005 application for TDIU, the 
Veteran indicated that he had not engaged in full-time 
employment since 1972, when he ceased working due to his 
"disabilities."  (See compensation and pension application, 
June 2005.)  Although the Veteran did not specify whether his 
alleged inability to work was due to only one or a 
combination of his later service-connected disabilities, the 
Board will review each of these conditions.  However, based 
on a review of the evidence of record, the Board concludes 
that the greater weight of the evidence is against finding 
that the Veteran's service-connected disabilities preclude 
from substantially gainful employment.  

In July 2006, the Veteran underwent a VA PTSD evaluation, at 
which time his ability to maintain employment was discussed.  
During the examination, the Veteran said that following 
separation from active duty service in February 1946, he 
returned to civilian life and went to work.  Although, as 
previously noted, the Veteran said that he stopped working in 
1972, during the examination, he told the VA examiner that he 
"retired gradually over the years."  (See VA PTSD 
examination report, July 2006.)  With regard to his ability 
to maintain employment, the Board notes that the VA examiner 
found that if he were able to work at this point (without 
regard to his age), he would be less likely able to work due 
to his PTSD.  

The Board has considered the finding of the VA examiner 
indicating that the Veteran was less likely able to work as a 
result of his PTSD symptoms.  However, that examiner also 
later indicated that the symptoms of the PTSD resulted in 
only "considerable" impairment, as opposed to a total 
inability to work.  The Board notes that a 50 percent rating 
is already a recognition of significant industrial 
impairment.  Furthermore, that examiner assigned a Global 
Assessment of Functioning (GAF) score of 55, which is 
indicative of only moderate occupational and social 
impairment.  See American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) ("DSM-IV"), wherein GAF scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See also Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

Furthermore, the claims folder establishes that following the 
July 2006 VA PTSD examination, the Veteran continued to 
receive treatment for the condition and underwent mental 
status evaluations in September 2006, May 2007 and February 
2008.  During this time, the Veteran's assigned GAF scores 
actually increased, ranging from 55 to 75.  (See VAMC 
treatment records, October 2007, November 2007 and February 
2008.)  As previously noted, while a GAF score of 55 
represents moderate symptoms, such as moderate difficulty in 
occupational function, GAF scores from 61 to 70 represent 
mild symptoms, and GAF scores from 71 to 80 indicate that, if 
symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter, 8 Vet. App. at 242- 244 (1995).  
Given that these findings consistently show that his PTSD has 
been found to be no more than moderate in severity, and, in 
fact, may have improved since the July 2006 VA examination, 
the Board concludes that the greater weight of the evidence 
is against finding that the Veteran would be unable to secure 
and follow a substantially gainful occupation as a result of 
his service-connected PTSD.  

With regard to the Veteran's CAD, the Board notes that 
although the claims folder contains several statements from 
doctors who opined on whether the Veteran's service-connected 
PTSD affected his CAD, there is no information specifically 
addressing whether his service-connected cardiovascular 
disease affects his ability to maintain full-time employment.  

However, in March 2005, during a routine examination at the 
VAMC, the examining physician opined that the Veteran's 
longstanding hypertension could result in atrial fibrillation 
and other coronary artery disease.  (See VAMC record, March 
2005.)   In May 2005, one of the Veteran's private physicians 
stated that he had initially been diagnosed with hypertension 
in 1972, and since that time, had suffered three heart 
attacks (in 1989, 1995 and 2000) with concomitant coronary 
artery bypass grafts, two stent placements, congestive heart 
failure and transient ischemic attacks.  (See Dr. Benedict 
statement, May 2005.)  During a November 2005 VA heart 
examination, it was noted that the Veteran had several 
cardiovascular disorders, including moderate-severe ischemic 
cardiomyopathy secondary to atherosclerosis, and chronic 
atrial fibrillation secondary to a history of hypertension 
and left ventricular systolic dysfunction.  Significantly, 
upon physical examination, it was noted that the main symptom 
of his condition was easy fatigability, which occurred with 
minimal yard work.  He denied any shortness of breath or 
chest discomfort with current activities, although he noted 
that he significantly limited his exertion to prevent this.  
The examiner concluded that the Veteran had limited 
activities secondary to left ventricular systolic dysfunction 
causing easy fatigability.  However, he further noted that he 
was relatively asymptomatic in terms of symptoms related to 
congestive heart failure or active coronary ischemia with his 
current reduced activity level.  There was no suggestion that 
his condition, although necessitating a reduced activity 
level, totally precluded him from all employment activity, 
including employment that would not require any physical 
exertion.  

A review of the record also reveals no findings that would 
indicate that the Veteran's service-connected bilateral 
hearing loss affects his ability to secure and follow 
substantially gainful employment, nor has he ever alleged 
that he is unable to maintain full-time employment due to an 
inability to hear and/or understand speech.  Although his 
July 2006 VA audiological examination results indicated that 
he mild to severe sensorineural hearing loss in both ears, 
the examiner did not find that the Veteran's hearing 
disability had any impact on his employability.  Similarly, 
there is no suggestion in the record that the Veteran's non-
compensable scar, which was service-connected in 1946, as any 
impact whatsoever on his employability.

In light of these findings, the Board concludes that the 
Veteran is not shown to be unable to obtain or maintain 
employment due solely to his service-connected disabilities.

The Board has considered the Veteran's statement that he 
stopped working in 1972 due to his disabling conditions.  
(See compensation and pension application, June 2005.)  
However, as noted, the Veteran himself later stated that he 
"retired gradually over the years."  (See VA PTSD 
examination report, July 2006.)  Given his inconsistent 
statements as to the circumstances under which he stopped 
working, the Board places much more probative weight on the 
medical evidence of record, which does not suggest a degree 
of disability that is so severe as to preclude substantially 
gainful employment.

In short, while the Board does not doubt that the Veteran's 
service-connected disabilities have a significant effect on 
his ability to work, which is recognized by the 60 percent 
combined evaluation currently in effect, the preponderance of 
the evidence does not support his contention that his 
service-connected disabilities are of such severity as to 
preclude his participation in gainful employment.  Thus, the 
Board finds that the AOJ's decision not to refer this issue 
for consideration of a grant of extraschedular TDIU was 
correct.  As such, the "benefit-of-the-doubt" doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


